         Case 1:19-cv-03154-PGG Document 11 Filed 08/15/19 Page 1 of 2
                                         U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007

                                                                               ME~O EN~OR$Ep.
                                                     August 15, 2019
ViaECF                                                                         The Application- is granted.
                                                                                                     v.'.~ ... ,


Honorable Paul G. Gardephe                                                     SO ORDERED:
United States District Judge
Southern District of New York
                                                                               Pau~~H~.i.
40 Foley Square
New York, New York 10007

       Re:
                                                                               Dated:   ½,    /'f . "r, 1'l
                                                                                                 l
                                                                                                                   .
               Perez v. U.S. Immigration and Customs Enforcement, 19 Civ. 3154 (PGG)

Dear Judge Gardephe:

       This Office represents U.S. Immigration and Customs Enforcement ("ICE") in this action
brought by plaintiff Kamephis Perez, an attorney proceeding prose, under the Freedom of
Information Act, 5 U.S.C. § 552.

        On August 2, 2019, Mr. Perez requested-and the Clerk of the Court entered-a
certificate of default against ICE, despite the fact that proper service on ICE had not been
completed at that time. Accordingly, I write respectfully to request that the Court vacate the
Clerk's certificate of default, Dkt. No. 9.

        Under Rule 4(i) of the Federal Rules of Civil Procedure, service upon a federal agency is
properly completed only by (1) delivering or mailing, by registered or certified mail, a copy of
the summons and of the complaint to the United States Attorney's Office for the district where
the action is brought; (2) sending a copy of the same documents by registered or certified mail to
the Attorney General of the United States at Washington, D.C.; and (3) sending a copy of the
same documents by registered or certified mail to the defendant agency. Fed. R. Civ. P. 4(i)(l)-
(2).

      This Office was served with the summons and complaint via U.S. certified mail on
August 14, 2019.

        An entry of default under Rule 55 may be vacated for "good cause." Fed. R. Civ. P.
55(c). Here, because the required service upon the U.S. Attorney's Office and upon the Attorney
General had not been completed until, at earliest, August 14, 2019, the Clerk's certificate of
default dated August 2, 2019, should not have been entered. Accordingly, ICE has shown more
than the required "good cause" to vacate the Clerk's certificate of default.

       For these reasons, ICE respectfully requests that the Court vacate the Clerk's certificate
of default. I have conferred with Mr. Perez, and he agrees that the certificate of default should
not have been entered and consents to its vacatur.
         Case 1:19-cv-03154-PGG Document 11 Filed 08/15/19 Page 2 of 2
                                                                                         Page2


       Thank you for your consideration of this request.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York

                                               By:     Isl Samuel Dolinger
                                                     SAMUEL DOLINGER
                                                     Assistant United States Attorney
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007
                                                     Tel.: (212) 637-2677
                                                     E-mail: samuel.dolinger@usdoj.gov

cc: Plaintiff Kamephis Perez (via U.S. mail)
